Citation Nr: 1202539	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-28 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder, claimed as post traumatic stress disorder (PTSD), to include entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to service connection for a left foot lipoma, to include as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO in Denver, Colorado, which, in relevant part denied service connection for a lipoma and granted service connection for an anxiety disorder claimed as PTSD, assigning an initial 30 percent disability rating.  

The Veteran testified before the undersigned at an April 2011 hearing at the RO.  A transcript has been associated with the file.  Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c).

A TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   As such, the issue before the Board has been recharacterized as set forth on the title page.

The issue of an initial rating in excess of 30 percent for an anxiety disorder, claimed as PTSD, to include TDIU, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran has a residual scar due to excision of a lipoma from the dorsum of the left foot during service.


CONCLUSION OF LAW

The Veteran's residual scar on the left foot from a lipoma removal was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he had a lipoma excised during service for which he presently seeks service connection.  For the reasons that follow, the Board concludes that service connection is warranted for a residual scar from the lipoma excision on the left foot.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's service treatment and personnel records clearly document the fact that he was treated in service January and February 1971 for a lipoma on the dorsum of his left foot.  The in-service incurrence element is satisfied.  See Hickson.

The Veteran reported the lipoma excision at a March 2007 VA examination.  The examiner noted the presence of a residual scar in the location of the lipoma that was painful on examination.  As such, the current disability element is satisfied.  See Hickson. 

The Veteran reported during the March 2007 VA examination that the scar was from the lipoma excision.  Lay evidence can be competent and sufficient to establish each element of service connection, including continuity of symptomatology, when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  Thus, the Veteran's statements provide a competent nexus to service.  See Hickson.  

Given the confirmed presence of a lipoma with a surgical procedure required during service, the presence of scar in the same anatomical location and the Veteran's report that the scar is the result of the surgery, the Board finds that the evidence is at least in equipoise that the Veteran has a current residual scar disability as a result of the in-service lipoma excision.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

This decision is limited to the scar on the Veteran's left foot as a result of the in-service lipoma excision.  It is acknowledged that the Veteran developed several lipomas in other parts of his body following service, but this decision does not address those lipomas or any residual scars from their excisions.  The Veteran is not, however, precluded from seeking service connection for any residual scar from a lipoma excision other than the scar on his left foot.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 

ORDER

Service connection for a residual scar of a left foot lipoma excision is granted.


REMAND

The Board must remand the increased rating claim for additional development.

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified that he was unable to work as a result of his psychiatric problems.  The Veteran submitted March and April 2011 supporting statements from a treating social worker and a psychiatrist that he was unable to follow gainful employment.  The Board notes that the Veteran has not been provided with adequate notice under the VCAA as to the elements of TDIU claims.  The Board remands for adequate notice.

The Veteran's March and April 2011 statements from the social worker and psychiatrist show a greater degree of disability than was shown at his last VA examination in March 2007.  As the Veteran was last afforded an examination more than four years ago and the record suggests an increase in symptomatology since that time, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board observes that the appellant has been receiving treatment from the Eastern Colorado VA Health Care System on an ongoing basis.  The records on file reflect treatment only through October 2009.  To correctly assess the Veteran's current disability, all records of treatment from October 2009 to the present must be considered.  Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), with respect to the matter of TDIU.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2.  Obtain the Veteran's psychiatric treatment records from the Eastern Colorado VA Health Care System from October 2009 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  After the requested development is completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service connected acquired psychiatric disability, to include PTSD.  The examiner should review the claims file, examine the Veteran, and fully describe all psychiatric symptoms and manifestations exhibited by the Veteran; then discuss their impact on the Veteran's social and occupational functioning.  The examiner should also provide a Global Assessment of Functioning score.  A complete rationale should be provided for any opinion expressed.  In doing so, the examiner should address the two letters from 2011 which suggest that the Veteran's psychiatric disability renders him unemployable.
 
4.  Then, the RO should readjudicate the claims on the merits, including giving consideration to whether TDIU is warranted on a schedular or extraschedular basis.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


